EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Moon (Reg. No. 77,584) on September 7, 2021.
The application has been amended as follows: 
Amendments to the Claims:
1. (Currently Amended) A method for pairing in a contact center system, the method comprising:
receiving at a contact center system a plurality of sets of contacts;
receiving at the contact center system a plurality of sets of agents;
evaluating, by at least one processor communicatively coupled to and configured to operate in the contact center system, a plurality of available pairings among the plurality of sets of contacts and the plurality of sets of agents;
determining, by said at least one processor,
after postponing the pairings, pairing, by said at least one processor, in a switch
of the contact center system, the plurality of sets of contacts to the plurality of sets of agents, wherein
a size of the evaluated plurality of available pairings exceeds a sum of a size of the plurality of sets of contacts and a size of the plurality of sets of agents, and


2. (Original) The method of claim 1, further comprising: 
after evaluating the plurality of available pairings, determining an expected performance based on the evaluating; and
determining whether the expected performance is greater than a threshold performance metric.

3. (Previously Presented) The method of claim 2, further comprising postponing for a duration of time the pairings based on determining that the expected performance is not greater than the threshold performance metric.

4. (Original) The method of claim 3, wherein the duration of time is based on a difference between the expected performance and the threshold performance metric. 

5. (Original) The method of claim 3, wherein the duration of time is based on a size of the plurality of available pairings.

6. (Previously Presented) The method of claim 1, wherein the pairings are further based on minimizing low-choice environments for the contact center system.

7. (Original) The method of claim 1, wherein the size of the plurality of sets of contacts is greater than 2, wherein the size of the plurality of sets of agents is greater than 2, and wherein the size of the evaluated plurality of available pairings is greater than 6.

8. (Currently Amended) A system for pairing in a contact center system, the system comprising:
memory; and
processing circuitry coupled to the memory, wherein the system is configured to:

receive a plurality of sets of agents;
using the processing circuitry, evaluate a plurality of available pairings among the plurality of sets of contacts and the plurality of sets of agents;
using the processing circuitry, determine
after postponing the pairings, using the processing circuitry, pair the plurality of sets of contacts to the plurality of sets of agents, wherein
a size of the evaluated plurality of available pairings exceeds a sum of a size of the plurality of sets of contacts and a size of the plurality of sets of agents, and
each of the plurality of sets of contacts and each of the plurality of sets of agents were available for pairing prior to the evaluating.

9. (Original) The system of claim 8, wherein the system is further configured to: 
after evaluating the plurality of available pairings, determine an expected performance based on the evaluating; and
determine whether the expected performance is greater than a threshold performance metric.

10. (Previously Presented) The system of claim 9, wherein the system is further configured to postpone for a duration of time the pairings based on determining that the expected performance is not greater than the threshold performance metric.

11. (Original) The system of claim 10, wherein the duration of time is based on a difference between the expected performance and the threshold performance metric. 

12. (Original) The system of claim 10, wherein the duration of time is based on a size of the plurality of available pairings.

13. (Previously Presented) The system of claim 8, wherein the pairings are further based on minimizing low-choice environments for the contact center system.

14. (Original) The system of claim 8, wherein the size of the plurality of sets of contacts is greater than 2, wherein the size of the plurality of sets of agents is greater than 2, and wherein the size of the evaluated plurality of available pairings is greater than 6.

15. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing instructions which when executed by processing circuitry of a system causes the system to:
evaluate a plurality of available pairings among a plurality of sets of contacts and a plurality of sets of agents;
determine
after postponing the pairings, pair the plurality of sets of contacts to the plurality of sets of agents, wherein
a size of the evaluated plurality of available pairings exceeds a sum of a size of the plurality of sets of contacts and a size of the plurality of sets of agents, and
each of the plurality of sets of contacts and each of the plurality of sets of agents were available for pairing prior to the evaluating.

16. (Original) The computer program product claim 15, wherein the non-transitory computer readable medium further stores instructions which when executed by the processing circuitry of the system causes the system to:
after evaluating the plurality of available pairings, determine an expected performance based on the evaluating; and
determine whether the expected performance is greater than a threshold performance metric.

17. (Previously Presented) The computer program product claim 16, wherein the non-transitory computer readable medium further stores instructions which when executed by the processing circuitry of the system causes the system to postpone for a 

18. (Original) The computer program product claim 17, wherein the duration of time is based on a difference between the expected performance and the threshold performance metric. 

19. (Original) The computer program product claim 17, wherein the duration of time is based on a size of the plurality of available pairings.

20. (Previously Presented) The computer program product claim 15, wherein the pairings are further based on minimizing low-choice environments for the contact center system.

21. (Original) The computer program product claim 15, wherein the size of the plurality of sets of contacts is greater than 2, wherein the size of the plurality of sets of agents is greater than 2, and wherein the size of the evaluated plurality of available pairings is greater than 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
September 10, 2021